DETAILED ACTION
This communication is in response to the IDS filed on 06/29/2022. Claims 1-25 are pending and have been examined.
Any previous objection/rejection not mentioned in this OA has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Han et al. (“State-Of-The-Art Speech Recognition Using Multi-stream Self-Attention with Dilated 1D Convolutions”) is cited to disclose a computer-implemented method for speech recognition using dilation of speech content from a separated (singular) audio input, comprising: receiving an audio input (see Figure 1, where the input speech is provided), and receiving predicted changes for the audio input based on an external noise (see page 54, right column, last paragraph where speech frames are dependent on many factors as listed), at a CNN (Convolutional Neural Network), the audio input having speech content from a speaker (see page 54, right column, last paragraph, speech frames); determining a resulting dilation from the CNN output, the resulting dilation of the CNN output includes separating the sounds of the audio input (see Figure 2, where different dilation rates are used and see page 55, right column, 2nd full paragraph); determining a word error rate for the dilated CNN output to determine an accuracy for speech to text outputs (see Table 2, where relationship of the different dilation rates and WER is performed). However, Han et al. does not specifically teach setting an adjustment parameter to change a range of the dilation based on the word error rate; and adjusting the resulting dilation of the CNN output based on the adjustment parameter to reduce the word error rate.
Wang (“VoiceFilter: Targeted Voice Separation by Speaker Conditioned Spectrogram Maskin”) teaches ; applying, in the CNN, diarization to the audio input to predict how a dilation of speech content from the speaker changes the audio input to generate a CNN output (see Figure 1, where the input is separated into streams) (see sect. 2.2 and 3.1.1, where parameters of the voicefilter are shown  and being used to separate speakers of a stream.
Pan et al. (“ASAPP-ASR: Multistream CNN and Self-attentive SRU for SOTA Speech Recognition) is cited to disclose a multistream CNN acoustic model where input speech frames are processed in parallel pipelines where each stream has a different dilation rate. 
Jafalou (“Analyzing Large Receptive Field Convolutional Networks for Distant Speech Recognition”) is cited to disclose use of Dilated CNNs and its relationship to accuracy (see Table 2) and describes in sect. 3.2 dilation factors with respect to the plural layers. 
Seo (“Minimum Word Error Rate Training for Speech Separation”) is cited to disclose the use of CNNs to spectrogram for speech separation (page 31 and 52).
Saon (“English Conversational Telephone Speech Recognition by Humans and Machines”) is cited to disclose in sect 3.4 3rd paragraph model call Word-DCC which comprises convolution layers and determination of dilation and window sizes based on heldout data. 
	However, none of these cited references either alone or in combination thereof teaches or makes obvious the combination of limitations as recited in the independent claims. More specifically, the limitations as noted above “setting an adjustment parameter to change a range of the dilation based on the word error rate; and adjusting the resulting dilation of the CNN output based on the adjustment parameter to reduce the word error rate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
08/14/2022